THE THIRTEENTH COURT OF APPEALS

                                   13-12-00334-CR


                                GILBERT TAPIA JR.
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                       156th District Court of Bee County, Texas
                          Trial Cause No. B-02-2069-0-CR-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be REVERSED and the

cause REMANDED to the trial court. The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.



1st day of May, 2014